Citation Nr: 0211967	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  01-04 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from January 1956 to 
February 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to service connection for tinnitus.  This 
claim was previously before the Board in August 2001, at 
which time it was remanded for additional evidentiary 
development.  The development requested in that remand has 
been completed and the case has been returned to the Board 
for adjudication.  

In July 1988, the veteran raised claims of entitlement to an 
increased evaluation for his low back disability, and service 
connection for a left hip disability, claimed as secondary to 
his service-connected low back disability.  By rating action 
of November 1998, both claims were denied.  The veteran filed 
timely appeals as to both claims.  In a June 2000 Board 
decision, both claims were denied.

In April 2000, the veteran filed to reopen the claim of 
entitlement to service connection for a left hip disability.  
By rating action of April 2001, the RO denied service 
connection for bilateral hip pain, and the veteran was so 
notified by letter in May 2001.  To date, it does not appear 
that the veteran has appealed that decision.


FINDINGS OF FACT

1.  The service medical records are negative for any 
complaints or findings of tinnitus.  The service medical 
records reflect that, in 1965, the veteran sustained a 
ruptured right tympanic membrane, which was described as well 
healed in a 1967 examination report.

2.  The first post-service complaints of tinnitus were 
documented in 1999, at which time the veteran filed his 
claim.  Tinnitus was initially diagnosed in 2001, more than 
25 years after the veteran's period of service.

3.  The competent medical evidence of record indicates that 
tinnitus, first complained of more than two decades following 
service, is not related to any incident in service, to 
include noise exposure or a ruptured right tympanic membrane 
sustained in service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters - VCAA

Before addressing the issue on appeal, the Board notes that, 
in November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-175 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
Supp. 2001)), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new statute revised the 
former section 5107(a) of title 38, United States Code, to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has published new regulations to implement 
many provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence, and 
to assist claimants in obtaining evidence.  The regulations, 
which in pertinent part are effective as of the date of 
enactment of the VCAA, interpret and implement the mandates 
of the statute, "and do not provide any rights other than 
those provided by the VCAA."  66 Fed. Reg. 45,629.  For the 
reasons discussed below, the Board finds that the 
requirements of the VCAA and the implementing regulations 
have been satisfied in this matter.  

Changes potentially relevant to the appellant's claim include 
the establishment of specific procedures for advising the 
claimant and his  representative of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise claimants of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination and/or obtain a medical opinion in cases where 
such a procedure is necessary to make a decision on a claim.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has recently held that 
only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date of 
the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The Board finds that the requirements of the VCAA have 
clearly been met in this case.  The appellant was advised, by 
virtue of a detailed statement of the case (SOC) and 
supplemental statement of the case (SSOC), issued during the 
pendency of this appeal in April 2001 and April 2002, 
respectively, of the pertinent law, and what the evidence 
must show in order to substantiate his claim.  We therefore 
believe that appropriate notice has been given in this 
matter.  Further, the Board remanded the case in August 2001 
in order to obtain addition evidence pursuant to the 
provisions of the VCAA.  In a July 2002 statement, the 
veteran's representative stated that the RO had complied with 
the directives of the Board's remand.

The RO, in January and September 2001, wrote to the veteran 
notifying him of the opportunity to submit additional 
evidence, and the assistance available to help him obtain 
evidence in support of his claim, to include an explanation 
of what was required of the claimant and VA in terms of 
development of the evidence.  See Quartuccio v. Principi,16 
Vet. App, 183, 187 (2002) (noting that VA must advise 
claimants as to the evidentiary development requirements of 
the VCAA).

In a September 2001 statement, the veteran reported that he 
had received only VA medical treatment for his tinnitus.  
These VA medical records have been obtained for the file.  In 
addition, a recent VA examination was conducted in February 
2002, pursuant to instructions in the Board's August 2001 
remand.  It thus appears that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
Accordingly, the Board believes that VA has no outstanding 
duty to inform the veteran or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. A. § 5103). 

Because the VCAA and the new regulations were enacted during 
the pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation and the implementing 
regulations appear to have been completed in full.  Thus, the 
Board believes that we may proceed with a decision on this 
issue, without prejudice to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001). (en banc).  See also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001), noting, "When there is extensive factual 
development in a case, reflected both in the record on appeal 
(ROA) and the BVA's decision, which indicates no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating his claim, this Court has 
concluded that the VCAA does not apply."

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b) (West Supp. 2001)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

The veteran's service medical records are negative for 
complaints, findings, or treatment of ringing in the ears, or 
for a diagnosis of tinnitus.  A January 1967 separation 
report shows that the veteran complained of ear, nose, or 
throat trouble.  The examiner explained that the veteran had 
sustained a ruptured right tympanic membrane two years 
previously, which was well healed.  The January 1967 
examination report showed no indication of hearing loss in 
either ear.  The veteran's separation examination, conducted 
in January 1975, revealed no abnormalities of the ear upon 
clinical evaluation.  The veteran reported that he had 
experienced ear, nose, or throat trouble and hearing loss, 
which was not further described by the examiner.  He also 
complained of current hearing loss; however, an audiological 
evaluation revealed 15/15 hearing acuity, bilaterally.

During a VA examination conducted in May 1975, the veteran 
reported that he had been told that he had some hearing loss 
shown by an audiogram, but that he had no problem with 
ordinary conversation.  However, no hearing loss was shown 
upon examination.  The veteran did not complain of tinnitus.  
The diagnoses included a history of high frequency deafness 
of unknown type.  

By rating action of June 1975, entitlement to service 
connection for hearing loss was denied.

In January 1980, the veteran filed a claim of entitlement to 
service connection for a perforated right eardrum.  He 
indicated that he was informed at the time of his separation 
examination in 1975 that he had a slight hearing loss.  By 
rating action of April 1980, the RO denied the claim.

In April 1981, the veteran underwent a VA examination, at 
which time he complained of some hearing impairment on the 
right side.  A history of a perforated right tympanic 
membrane in 1965 was noted, and the veteran complained that, 
during the past three months, he had experienced four to five 
episodes of burning in the right ear when he yawned.  An 
examination revealed that the tympanic membranes were normal 
with no perforation.  Audiological examination revealed 
hearing within normal limits.  It was noted that the veteran 
might have a slight conductive component in the right ear at 
the 250 to 1,000 hertz frequencies, but that speech reception 
thresholds and discrimination scores were normal.  

By rating action of June 1981, the RO denied entitlement to 
service connection for residuals of a perforated right 
eardrum.

In April 1999, the veteran filed a claim of entitlement to 
service connection for tinnitus, claiming that the left side 
was worse than the right.  He stated that he had experienced 
tinnitus in the left ear since perforating the membrane in 
service.  He also indicated that, when he was in service, B-
52 bombers flew over the area of his quarters on Clark Air 
Force Base and that the noise was deafening, causing 
tinnitus.  He further indicated that he was a radioman in 
service, which required the use of earphones, which was a 
primary cause of his current tinnitus.  He summarized that 
left ear tinnitus had been on-going since the perforated 
membrane, and that right ear tinnitus had started as 
occasional ringing and had become more frequent.  

By rating action of June 2000, the RO denied the claim of 
entitlement to service connection for tinnitus, on the basis 
that the claim was not well grounded.  The veteran filed his 
notice of disagreement as to his tinnitus claim in July 2000.

The RO wrote to the veteran in January 2001, to advise him of 
the enactment of the VCAA and of that statute's repeal of the 
well-grounded-claim requirement.  The RO told the veteran 
what types of evidence would be needed to support his claim 
of service connection for tinnitus, and advised him that the 
RO would attempt to secure records for him if he would 
identify any pertinent sources and provide appropriate 
authorization.

A VA audio examination was conducted in April 2001.  The 
veteran gave a history of being exposed to excessive noise 
from guns and working in communications for 20 years during 
service.  He also reported that one of his eardrums had 
ruptured during service.  He complained of periodic bilateral 
tinnitus.  Audiological testing revealed normal hearing 
bilaterally and excellent speech recognition scores.  The 
examiner noted that there were not any records verifying that 
the veteran had tinnitus while in the military, and opined, 
"It is less likely than not that the patient's tinnitus was 
caused from excessive noise while the patient was in the 
military."  The examiner's diagnoses were normal bilateral 
hearing and periodic bilateral tinnitus. 

The veteran underwent a second VA audio examination in 
February 2002.  The examiner noted that a review of the 
veteran's service medical records, dated between 1956 and 
1975, revealed no hearing difficulties, evidence of hearing 
loss, or complaints of tinnitus.  The examiner stated that, 
although the veteran made claims that his tinnitus began in 
the left ear during the 1970's following a tympanic membrane 
perforation, there was no documented evidence of left ear 
tympanic membrane perforation.  With regard to the history of 
noise exposure in service claimed by the veteran, the 
examiner observed that, since 1977, the veteran had filed 
multiple claims for service-connected disabilities and 
appeared to be well-acquainted with the process, but that 
there was no evidence of or claim of tinnitus until 1999.  
The examiner noted that, during this examination, the veteran 
indicated that he had first noticed tinnitus in 1965, 
following perforation of his right tympanic membrane.  

Upon clinical evaluation, hearing sensitivity was within 
normal limits bilaterally.  With respect to tinnitus, the 
examiner stated that there was no evidence in the record that 
the veteran had complaints of tinnitus before 1999.  The 
examiner added that the veteran's hearing sensitivity was 
within normal limits during VA examinations conducted in 
1981, 2001, and 2002, and during all audiometric tests in 
service.  The examiner opined that, because the veteran had 
no high frequency hearing loss that would be associated with 
acoustic trauma, it was less likely than not that his 
exposure to occasional aircraft flying overhead or his duties 
as a radioman were the cause of the currently diagnosed 
periodic bilateral tinnitus.  It was also noted that there 
was no documented evidence that the veteran had tinnitus 
following a tympanic membrane perforation in either ear.  It 
was further explained that he had no history of recurrent 
middle ear pathology, and that it was less likely than not 
that his reported history of tympanic membrane perforations 
in service are the cause of his currently diagnosed periodic 
tinnitus.  

III.  Pertinent Law and Regulations

Under the applicable law and VA regulations, in order to 
establish service connection, the veteran must submit 
evidence which establishes that his current disability either 
began in or was aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2001).  Such a determination requires 
a finding of current disability that is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 310 (1993).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).  For the showing of a chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as the diagnosis of 
disability and determination of medical etiology, requires 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).


IV.  Analysis

The veteran maintains that his currently manifested tinnitus 
is etiologically related to his period of service.  He 
specifically attributes his tinnitus to noise exposure and a 
ruptured tympanic membrane sustained in service.

As stated above, the Court has held that generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service occurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between current disability and the in-
service disease or injury.  See Pond v. West, 12 Vet. App. 
341, 346 (1999); Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  Thus, even without the well-grounded-claim 
requirement, which was repealed by the VCAA, a veteran must 
still make a showing of medical evidence of a nexus (i.e., a 
link or a connection) between that asserted injury or disease 
and the current disability.

This principle has been repeatedly reaffirmed by the Court of 
Appeals for the Federal Circuit, which has stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  Even where there is 
evidence of an injury or disease in service, there must be a 
present disability resulting from that disease or injury.  
See Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The veteran's service medical records were entirely negative 
for any complaints, treatment, findings, or diagnosis of 
tinnitus.  A 1967 examination revealed that the veteran had 
sustained a ruptured right ear drum in 1965 (apparently 
related to a swimming accident, as related in terms of 
medical history in an April 1981 VA examination report), 
which was described as well healed.  

The post-service evidence shows that the veteran's first 
complaints of tinnitus were documented in April 1999, at 
which time he initially filed a claim of entitlement to 
service connection for tinnitus.  Tinnitus was initially 
diagnosed upon the VA examination of 2001.

The veteran was released from service in 1975, and there was 
a nearly 25-year gap in the record between the date of his 
discharge and his initial claim for tinnitus in 1999.  The 
Board recognizes that the veteran has attempted to explain 
his relatively recent filing of his claim by pointing out, in 
a letter to the RO in April 2002, that it was a change in the 
rating criteria for service-connected tinnitus, from a 
previous requirement of persistent as opposed to the present 
recurrent tinnitus, which prompted him to initiate the claim.  
In any event, the veteran had an opportunity to document 
complaints of tinnitus during VA examinations conducted in 
1975 (at which time he gave a history of hearing loss) and in 
1981 (when he was evaluated for any residuals of a ruptured 
tympanic membrane).  The 1975 VA examination revealed no 
evidence of hearing loss.  The 1981 examination revealed no 
evidence of hearing loss, and showed no evidence of 
perforation of the tympanic membrane or any residuals.  It is 
unclear why the veteran failed to report symptoms of tinnitus 
during the 1975 and 1981 VA examinations, had they then 
existed.

Moreover, during that time the veteran raised two separate 
claims of entitlement to service connection for hearing loss 
and residuals of a perforated tympanic membrane, both of 
which were denied, but he failed to raise a claim of 
entitlement to service connection for tinnitus.  Contrary to 
the implication in the veteran's April 2002 letter, we see no 
indication that the RO or any VA examiner believed the 
veteran was in any way disingenuous in his claim, but the 
lack of any documented complaints, findings, or diagnosis of 
tinnitus for decades after his service separation does 
militate against a showing of its presence during that time.

In essence, the clinical evidence of record fails to 
establish or even suggest any etiological relationship or 
continuity of symptomatology between the veteran's currently 
manifested tinnitus and service.  See Savage v. Gober, supra. 

The competent medical opinions of record similarly fail to 
establish that it is at least as likely as not that the 
veteran's currently diagnosed tinnitus is the result of noise 
exposure, claimed by the veteran to have been sustained 
during service, as well as a perforated right ear drum 
sustained during service.  During VA examinations conducted 
in 2001 and 2002, both examiners noted the absence of any 
records verifying that the veteran had tinnitus in service.  
Both examiners also opined as to the lack of any likelihood 
that the veteran's tinnitus was caused by noise exposure in 
service.  In the 2002 examination report this conclusion was 
supported by explaining that, since the veteran had no high 
frequency hearing loss that would be associated with acoustic 
trauma, that made it less likely that his exposure to 
occasional aircraft flying overhead or his duties as a 
radioman were the cause of the currently diagnosed periodic 
bilateral tinnitus. 

The 2002 VA examination report also contained an opinion of 
the examiner against the likelihood that that the veteran's 
tinnitus was caused by a perforated tympanic membrane in 
service.  In supporting this conclusion, it was noted that 
there was no documented evidence that the veteran had 
tinnitus following a tympanic membrane perforation in either 
ear.

In this case, the only evidence which supports the claims are 
the statements of the veteran himself.  However, this 
evidence is of no probative value with respect to the matter 
of causation between service and the currently diagnosed 
tinnitus.  As noted above, questions of medical diagnosis or 
causation require the expertise of a medical professional.  
See Espiritu, Routen, supra.  There is no evidence that the 
veteran has the medical background sufficient to render a 
medical opinion regarding the causation of tinnitus.  
Moreover, the Board, in evaluating a claim, may consider only 
independent medical evidence to support our findings, and 
must cite to competent evidence of record to support our 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992). 

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for tinnitus, there is no reasonable doubt 
to be resolved in the veteran's favor, and the claim must 
therefore be denied.


ORDER

Entitlement to service connection for tinnitus is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

